                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RICHARD HAYES,

                      Petitioner,                               4:20CV3017

       vs.
                                                    MEMORANDUM AND ORDER
STATE OF NEBRASKA, and
ATTORNEY GENERAL FOR THE
STATE OF NEBRASKA,

                      Respondents.


       Petitioner purports to file a petition for writ of habeas corpus. It is not in proper
form even given the most liberal construction1 so I shall dismiss it without prejudice
and direct the Clerk to send Petitioner the form for filing a § 2241 habeas corpus
action. Although the Petitioner fails to provide a state case number, my independent
examination of the state court records for Lancaster County, where Petitioner claims
to be held, indicates that the Petitioner is a pretrial detainee.2

      Furthermore, I will deny the motion for hearing for motion of replevin,
without prejudice. Such a motion is not properly brought in a federal habeas corpus
action.

       IT IS ORDERED that:




       1
        See Rule 1 (b) and Rule 2(d) of the Rules Governing Section 2254 Cases in
the United States District Courts.
       2
       State v. Richard W. Hayes, CR 20 0000559, in the County Court of Lancaster
County, Nebraska. (Possession of a controlled substance; Class 4 Felony.)
1. The petition for writ of habeas corpus, Filing no. 1, is dismissed without
   prejudice and the motion for hearing for motion of replevin, Filing no. 17, is
   dismissed without prejudice.

2. The Clerk shall mail to Petitioner a Petition for a Writ of Habeas Corpus
   Under 28 U.S.C. § 2241 (AO 242). The Petitioner shall complete the form in
   accordance with the instructions on the form and return it to the Clerk of Court
   for filing in this case (4:20CV3017). If the form is not received by the Clerk
   of Court by the close of business on Monday, April 6, 2020, this matter may
   be dismissed without prejudice and without further notice.

   Dated this 4th day of March, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
